A petition for a writ of prohibition alleged in effect that the Judge of the Seventh Judicial Circuit though disqualified, to sit in a cause wherein the defunct Merchants Bank and Trust Company is a party, because he is a depositing creditor of the defunct bank, had made a certificate that the time for doing so had expired and he had filed no claim for money he had on deposit with said defunct bank and does not consider himself a creditor of said bank; that the disqualification continues, and, unless prohibited, the Judge will assume jurisdiction in the cause and proceed therein. This Court, regarding the petition as making a prima facie case for a writ of prohibition, issued a rule nisi. *Page 847 
The return of the Judge in effect states that he made the certificate referred to at the request of counsel, but that he regards "himself disqualified and refused to take jurisdiction in any and all matters involving any interest of the Merchants Bank and Trust Company," "nor will he undertake to assume jurisdiction in" such cases. Upon this showing of intent not to assume jurisdiction in cases in which the Merchants Bank and Trust Company is a party, the rule nisi is hereby dismissed at the cost of the petitioners. It is so ordered.
TERRELL, C. J., and WHITFIELD, ELLIS, STRUM, BROWN and BUFORD, J. J., concur.